Citation Nr: 1644215	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  13-03 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to a clothing allowance for the 2013 calendar year.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1985 to June 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of the Department of Veterans Affairs (VA) Medical Center in Dallas, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Veteran contends that he is entitled to a clothing allowance due to his use of a cane, walker/rollator, manual wheelchair, knee brace, topical cream, walking boot, back brace, right hand brace, and braces for his feet.  He is service connected for a right arm disability, major depressive disorder, status post Arnold-Chari Type I Malformation, bilateral pes planus, headaches, right ear hearing loss, tinnitus, a scar to his posterior neck, hiatal hernia, left eyelid ptosis, hemorrhoids, and erectile dysfunction.

In response to the AOJ's denial of his clothing allowance, the Veteran asserted in January 2013 correspondence that he wears a knee brace due to his service-connected bilateral pes planus (and a nonservice-connected knee disability) which wears out his clothing, and that the medication he applies to his entire body for pain relief also damages his clothing.  In his April 2013 VA Form 9 substantive appeal, he stated that he uses a manual wheelchair and a walking boot for his service-connected bilateral pes planus, which both tear, rip, and fray his inner and outer garments constantly; in an addendum, the Veteran's representative argues that the Velcro on the Veteran's walking boot pulls, tugs, frays, and damages the Veteran's pants.   In an October 2014 statement, the Veteran reported that his back brace continues to tear, snag, and rip his clothes.

In an October 2016 statement, the Veteran identified the following appliances and medications: menthol 3.5%/Camphor 0.2% Gel GM; back brace; two feet support Velcro braces; a wheelchair; a two-wheeled walker; two Velcro knee braces; a right hand Velcro brace; and a cane.  [The Board notes that it is not clear whether the medication cream/gel he uses was prescribed for a service-connected skin condition; his service-connected disabilities include a cervical scar.]  The Veteran's consistent assertions on this matter are considered to be competent and credible.  See 38 C.F.R. § 3.159(a); Jandrea v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Moreover, the Board notes initially that neither the December 2012 decision nor the January 2013 statement of the case (SOC) address all of the appliances/devices or medications raised by the Veteran in the context of this claim.  Further, the rationale given in the December 2012 decision was overgeneralized to simply state that the evidence does not show that, because of a service-connected disability, the Veteran wears or uses a prosthetic device or orthopedic appliance which tends to wear out clothing or because of a service-connected skin condition uses a medication that causes irreparable damage to his outer garments; the rationale given in the January 2013 statement of the case - that the Veteran is not confined to a wheelchair - is not adequate because confinement to a wheelchair is not required by the regulations.  Overall, the Board notes that the rationale given does not take into consideration the statements made by the Veteran and his representative to the effect that his medical devices and medication cream/gel causes wear and tear such that he constantly replaces clothing.  An examination of the Veteran was not conducted in connection with the instant claim, but one appears necessary to resolve the critical questions remaining.

Accordingly, the case is REMANDED for the following:

1. The Veteran should be notified that he may submit lay statements or other evidence, including pictures, documenting the medical necessity for the use of the appliances and medications identified (cane, walker/rollator, manual wheelchair, knee brace, walking boot, back brace, right hand brace, braces for his feet, and medication cream/gel), the extent of his use of the appliances and medication, and proof showing excessive wear and tear to clothes due to such. The Veteran should be provided an appropriate amount of time to submit this evidence

2. The AOJ should obtain for inclusion in the Veteran's record all of his pertinent VA records, including any unassociated relevant prosthetics clinic records (and specifically those pertaining to any issuance of a cane, walker/rollator, manual wheelchair, knee brace, walking boot, back brace, right hand brace, braces for his feet, and medication cream/gel and describing in detail the items issued), and all records of his evaluations and treatment for his service-connected disabilities since March 2016.

3. The AOJ should then arrange for an orthopedic examination of the Veteran (with dermatologic consult if deemed necessary) to ascertain the effect on his clothing of: his use of a cane, walker/rollator, manual wheelchair, knee brace, walking boot, back brace, right hand brace, and braces for his feet, prescribed for any service-connected disabilities, and any medication prescribed for a service-connected skin disability.  He should be asked to bring to the examination (if available) items of clothing that have suffered wear and tear (or irreparable damage) as a result of the appliances/devices or medications identified (or if none are available, explain why that is so). 

The examiner should also note the state of any garments brought to the examination for inspection, and consider the Veteran's lay statements (and if rejected as not credible, point to the clinical findings that support that conclusion).  The examiner should expressly note whether the Veteran's use of a cane, walker/rollator, manual wheelchair, knee brace, walking boot, back brace, right hand brace, or braces for his feet were prescribed/issued for any service-connected disability and whether such appliances/devices tend to wear or tear his garments.  If the response is that that they do not, the examiner should explain why that is so.  

The Veteran should also be asked to identify any topical medication prescribed for a service-connected skin condition. The examiner should confirm that the medication is indeed prescribed for a service-connected skin condition, and if so, opine whether it causes irreparable damage to the Veteran's outer garments (acknowledging his lay accounts of such damage).

All opinions should include a clear rationale consistent with the evidence of record. 

3. After the development requested above is completed, the AOJ should readjudicate the Veteran's claim for an annual clothing allowance. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond. The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




